DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species C, as shown in Fig. 7, in the reply filed on June 17, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Accordingly, claims 7-12 and 19-21 are hereby examined.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 7 is allowed because the prior art of record does not show or suggest a microorganism sampling device for sampling microorganisms existing in water, having: a lid part having a water supply channel allowing a water supply pipe to be connected thereto, the water supply pipe being for supplying sample water; a housing part, the lid part being detachably attached to the housing part or the housing part being detachably attached to the lid part; and a filter part housed in the housing part and filtering the microorganisms from the sample water, wherein the lid part is a base part; the housing part is detachably attached to an upper part of the base part; the base part includes an opening for supplying to an inside of the filter part the sample water supplied to the base part; the filter part has a tubular filter and a cup, the cup being attached so as to communicate with the tubular filter; the cup has an opening at a bottom part of the cup and the bottom part of the cup is supported by the base part; and the sample water is supplied from an opening provided on the base part to the inside of the filter part via the opening provided on the bottom part of the cup, in combination with any remaining limitations in the claim.  Kovacs (US 2,743,019) and Niebergall (US 3,353,680) teach fluid filters having a base part and a housing and a tubular filter within the housing; however, lack the base part including an opening for supplying to an inside of the filter part the sample water supplied to the base part; the filter part having a cup, the cup being attached so as to communicate with the tubular filter; the cup having an opening at a bottom part of the cup and the bottom part of the cup being supported by the base part; and the sample water being supplied from an opening provided on the base part to the inside of the filter part via the opening provided on the bottom part of the cup, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filters would not operate as intended.
Claim 12 is allowed due to its dependency on claim 7.
Claim 8 is allowed because the prior art of record does not show or suggest a microorganism sampling device for sampling microorganisms existing in water, having: a lid part having a water supply channel allowing a water supply pipe to be connected thereto, the water supply pipe being for supplying sample water; a housing part, the lid part being detachably attached to the housing part or the housing part being detachably attached to the lid part; and a filter part housed in the housing part and filtering the microorganisms from the sample water, wherein the lid part is a base part; the housing part is detachably attached to an upper part of the base part, the base part includes a pipe for supplying to an inside of the filter part the sample water supplied to the base part, the filter part has a tubular filter and a cup, the cup being attached so as to communicate with the tubular filter; and the cup has a through hole for inserting the pipe on a bottom part of the cup and the bottom part of the cup is supported by the base part, in combination with any remaining limitations in the claim.  Kovacs (US 2,743,019) and Niebergall (US 3,353,680) teach fluid filters having a base part and a housing and a tubular filter within the housing; however, lack the base part including a pipe for supplying to an inside of the filter part the sample water supplied to the base part, the filter part having a tubular filter and a cup, the cup being attached so as to communicate with the tubular filter; and the cup having a through hole for inserting the pipe on a bottom part of the cup and the bottom part of the cup being supported by the base part, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filters would not operate as intended.
Claims 9-11 and 19-21 are allowed due to their dependency on claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778